— Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J., at suppression hearing; Vincent A. Vitale, J., at trial and sentence), rendered October 11, 1989, convicting defendant after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender, to a term of imprisonment of 5 to 10 years, unanimously affirmed.
The testimony of the arresting officer was sufficient to demonstrate that the person he observed was the person described by the undercover officer in her radio message (see, People v Carmona, 172 AD2d 151, lv denied 78 NY2d 963).
The information in the radio message having come from another officer on the narcotics team who had personally witnessed defendant commit the crime only minutes before and the record being otherwise devoid of any substantial questions concerning the legality of the police conduct, the testimony of the undercover agent was not necessary to establish probable cause for the arrest (People v Petralia, 62 NY2d 47, 51-52; People v Mingo, 121 AD2d 307). We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Carro, Wallach and Smith, JJ.